Citation Nr: 0819691	
Decision Date: 06/16/08    Archive Date: 06/25/08

DOCKET NO.  07-17 724	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, 
Nevada


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) 
nonservice-connected burial allowance and/or a plot or 
interment allowance.


ATTORNEY FOR THE BOARD

Michael A. Pappas, Counsel


INTRODUCTION

The veteran had active military service from January 1943 to 
December 1945.  He died in October 2006.  The appellant is 
the spouse of the veteran.  She seeks reimbursement for the 
veteran's burial expenses.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a November 2006 determination from the Reno, 
Nevada, Department of Veterans Affairs (VA) Regional Office 
(RO), that denied the appellant's claim.


FINDINGS OF FACT

1.  Service connection was not in effect for any disability 
during the veteran's lifetime.

2.  The veteran died in October 2006, due to metastatic 
laryngeal carcinoma.

3.  At the time of his death, the veteran was not receiving 
pension or compensation benefits.

4.  There was no claim or claims for compensation or pension 
pending at the time of death that would have resulted in an 
award of compensation or pension.

5.  The veteran did not die while in a VA medical center, 
domiciliary, or a nursing home, or at a facility under 
contract with VA, or while traveling under proper prior 
authorization and at VA expense to a specified place for the 
purpose of examination, treatment or care.

6.  The veteran was not discharged from service due to a 
disability incurred in or aggravated in the line of duty, and 
he is not buried in a state or national cemetery.
CONCLUSION OF LAW

The requirements for entitlement to a nonservice-connected 
burial allowance and/or a plot or interment allowance are not 
met.  38 U.S.C.A. §§ 2302, 2303, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.1600, 3.1601, 3.1604, 3.1605 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The appellant seeks the payment of VA burial benefits for the 
burial of the veteran.  The appellant states that she should 
qualify for such payments because the veteran would have died 
in a VA hospital had he not been so ill that it precluded his 
ability to be moved to a VA hospital, and that she should 
thus qualify for such benefits.  She has also asserted that 
the veteran did not apply for any other VA benefits during 
his lifetime, and that both she and the veteran were 
government employees who did not get Social Security, and are 
thus entitled to some compensation.  

In the interest of clarity, the Board will initially address 
the matter of whether this case has been appropriately 
developed for appellate purposes.  Thereafter, the Board will 
analyze the appellant's claim.

Under the Veterans Claims Assistance Act of 2000 (VCAA), VA 
has a duty to notify claimants for VA benefits of any 
information necessary to submit in order to complete and 
support a claim, and to assist claimants in the development 
of any pertinent evidence.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  In this case, however, the law, and 
not the evidence is dispositive.  When the law, and not the 
underlying facts or development of the facts, is dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534 (2002); Dela Cruz v. 
Principi, 15 Vet. App. 143 (2001).  Accordingly, the Board 
finds that no further action is necessary, inasmuch as the 
VCAA is not for application in this case. 
Criteria

The term "burial benefits" means payment of money toward 
funeral and burial expenses.  See 38 C.F.R. §§ 3.1600(a), 
(b).

A burial allowance is payable under certain circumstances to 
cover the burial and funeral expenses of a veteran and the 
expense of transporting the body to the place of burial.  38 
U.S.C.A. § 2302; 38 C.F.R. § 3.1600.  If a veteran dies as a 
result of a service-connected disability or disabilities, 
certain burial benefits may be paid.  38 C.F.R. § 3.1600(a).

If a veteran's death is not service-connected, entitlement is 
based upon the following conditions:

(1)  At the time of death the veteran was in receipt of 
pension or compensation (or but for the receipt of military 
retirement pay would have been in receipt of compensation); 
or

(2)  The veteran has an original or reopened claim for either 
benefit pending at the time of the veteran's death, and (i) 
In the case of an original claim there is sufficient evidence 
of record to have supported an award of compensation or 
pension effective prior to the date of the veteran's death, 
or (ii) In the case of a reopened claim, there is sufficient 
prima facie evidence of record on the date of the veteran's 
death to indicate that the deceased would have been entitled 
to compensation or pension prior to date of death; or

(3)  The deceased was a veteran of any war or was discharged 
or released from active military, naval, or air service for a 
disability incurred or aggravated in line of duty, and the 
body of the deceased is being held by a State (or a political 
subdivision of a State) and the Secretary determines, (i) 
That there is no next of kin or other person claiming the 
body of the deceased veteran, and (ii) That there are not 
available sufficient resources in the veteran's estate to 
cover burial and funeral expenses.  38 C.F.R. § 3.1600(b); 
see 38 U.S.C.A. § 2302(a).

Alternatively, burial benefits may be paid if a person dies 
from nonservice-connected causes while properly hospitalized 
by VA in a VA facility (as described in 38 U.S.C.A. § 
1701(3)) or in a non-VA facility (as described in 38 U.S.C.A. 
§ 1701(4)) for hospital care under the authority of 38 
U.S.C.A. § 1703. 38 C.F.R. § 3.1600(c).  If a veteran dies 
enroute while traveling under proper prior authorization and 
at VA expense to or from a specified place for purpose of 
examination, treatment, or care, burial expenses will be 
allowed as though death had occurred while properly 
hospitalized by VA.  38 C.F.R. § 3.1605(a).

When a veteran dies from nonservice-connected causes, an 
amount not to exceed a certain amount may be paid as a plot 
or interment allowance.  Entitlement to a plot or interment 
allowance is subject, in part, to the following conditions:

(1)  The deceased veteran is eligible for the burial 
allowance under 38 C.F.R. § 3.1600(b) or (c); or

(2)  The veteran served during a period of war and the 
conditions set forth in 38 C.F.R. § 3.1604(d)(1)(ii)-(v) 
(relating to burial in a state veterans' cemetery) are met; 
or

(3)  The veteran was discharged from the active military, 
naval or air service for a disability incurred or aggravated 
in line of duty (or at time of discharge has such a 
disability, shown by official service records, which in 
medical judgment would have justified a discharge for 
disability; the official service department record showing 
that the veteran was discharged or released from service for 
disability incurred in line of duty will be accepted for 
determining entitlement to the plot or interment allowance 
notwithstanding that the VA has determined, in connection 
with a claim for monetary benefits, that the disability was 
not incurred in line of duty); and

(4)  The veteran is not buried in a national cemetery or 
other cemetery under the jurisdiction of the United States.  
38 U.S.C.A. § 2303 (West 2002); 38 C.F.R. § 3.1600(f) (2003).

Factual Background and Analysis

The appellant submitted her application for burial benefits 
in November 2006.  She specified that she was not claiming 
that the cause of death was service connected.

In November 2006 the RO notified the appellant that her claim 
for burial benefits and a plot or interment had been denied.  
She appealed, indicating in her statements that she should be 
entitled to burial benefits by virtue of the fact that the 
veteran would have been in a VA hospital at the time of his 
death if he had been well enough to be transferred to a VA 
hospital.  

After a careful review of the evidence in this case, the 
Board concludes that the requirements for a burial allowance 
have not been satisfied.

In this case, the death certificate listed the cause of death 
as metastatic laryngeal carcinoma.  At the time of his death, 
the veteran was an inpatient at Renown Regional Medical 
Center.

Thus, at the time of his death, the veteran was not receiving 
treatment under the authority of VA, and was not hospitalized 
or traveling under VA authority.  Further, the veteran died 
at a private facility and nothing in the record suggests that 
the facility was under contract with VA.  38 C.F.R. §§ 
3.1600(c), 3.1605.

The veteran was not in receipt of pension benefits at the 
time of his death, nor would he have been in receipt of such 
benefits.  Therefore, pension benefits were not being paid at 
the time of the veteran's death.  38 C.F.R. § 3.1600(b)(1).  
In addition, there was no claim or claims for pension pending 
at the time of death.  38 C.F.R. § 3.1600(b)(2).

Neither during the veteran's lifetime nor at the time of his 
death was service connection for any disability in effect.  
Thus, compensation was not being received for any disability 
at the time of the veteran's death.  38 C.F.R. § 
3.1600(b)(1).

In addition, there was no claim or claims pending at the time 
of death that would have resulted in an award of service 
connection.  38 C.F.R. § 3.1600(b)(2).

The appellant did not indicate on her November 2006 
application for burial benefits, and there is no other 
indication in the record, that the veteran's body is held by 
a State or political subdivision of a State, that there is no 
next of kin or other person claiming the body, and that there 
are not sufficient available resources to cover burial and 
funeral expenses.  To the contrary, in her November 2006 
application for burial benefits, she specified that the 
veteran was not buried in a cemetery owned by a state or the 
federal government.  Therefore, a burial allowance is also 
not warranted under 38 C.F.R. § 3.1600(b)(3).

For reasons similar to those set out above, the appellant is 
also not entitled to a plot or interment allowance.  The 
requirements for eligibility for a burial allowance have not 
been met, and the veteran was not buried in a state or 
national cemetery.  As noted above, the appellant specified 
in her November 2006 application for burial benefits that the 
veteran was not buried at a state owned cemetery.  38 C.F.R. 
§§ 3.1600(f)(1), (2), 3.1604(d)(1)(ii)-(iv).

Finally, there is no indication, nor has it been alleged that 
the veteran was discharged from service for a disability 
incurred or aggravated in the line of duty.  38 C.F.R. 38 
C.F.R. § 3.1600(f)(3).

As this discussion illustrates, the law and regulations 
concerning burial benefits are very specific as to the 
eligibility requirements for such benefits.  The Board 
appreciates the appellant's firm belief that she should 
equitably be entitled to the benefits based on the fact that 
the veteran would have died in a VA facility if he was not so 
sick that he could not be moved to one; unfortunately, the 
Board has no authority to act outside the constraints of the 
statutory and regulatory criteria.

After a thorough review of all the evidence under the 
pertinent law and regulations, the Board can only conclude 
that there is no provision that could possibly permit a grant 
of these benefits on the facts of this case.  In a case where 
the law is dispositive, the claim should be denied because of 
the absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 
426 (1994).

Finally, the Board must point out that the appellant has not 
actually maintained in her arguments that entitlement exists 
under the governing law and regulations.  Rather the central 
thrust of her arguments is that the governing law and 
regulations should afford entitlement in light of the fact 
that the veteran would have died in a VA facility if he could 
have been transferred to one, and her alternative argument 
that the she and the veteran are deserving of the benefit 
based upon other equitable considerations.  Her dispute is 
therefore not with the decision of the adjudicators at the 
RO, but with the law and regulations themselves.  The Board, 
however, is bound by statute to follow the existing law and 
regulations and has no power to alter them.  38 U.S.C.A. § 
7104(c).



ORDER

Entitlement to a nonservice-connected burial allowance and/or 
a plot or interment allowance is denied.




____________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


